Citation Nr: 1701746	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  08-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) from March 1946 to August 2009.  In March 2013, the Veteran testified regarding this appeal at a hearing before the undersigned.  A transcript of that hearing is of record.  Most recently, in June 2014, the Board remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current left eye disability was not caused by an in-service injury or event.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. § § 1110 , 1117, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2006, June 2007, April 2009, June 2010, and April 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In January 2015, April 2014, and June 2012 VA obtained examination and opinions for the claim.  The January 2015 VA addendum opinion substantially complied with the June 2014 remand.  Together, that medical evidence is adequate upon which to base a decision.  Stegall v. West, 11 Vet. App. 268 (1998). Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309 (a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran's claimed left eye disability represents an organic disease of the nervous system, organic diseases of the nervous system are among the chronic diseases set forth in 38 C.F.R. § 3.309, and, therefore, service connection may be established based on a continuity of symptomatology.

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.303(d) (2016).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been diagnosed with multiple current left eye disabilities.  The service medical records show that he sustained a left eye injury, a moderate to severe left eyeball laceration, during service in May 1945 when a spring from a booby trap struck his eye.  The missing service connection element is a nexus opinion establishing that the inservice injury caused the Veteran's current eye disabilities.  There is not one to be found in the record by a private or VA medical professional.  The Veteran provided many lay statements regarding his belief that the current left eye disability diagnoses and the inservice left eye injury are causally connected, but the Veteran is not a medical professional and possesses no medical training and experience.  Though he may be able to observe a decrease in vision, he cannot provide a medical opinion establishing that the inservice injury caused it.  Layno v. Brown, 6 Vet. App. 465 (1994).

A January 2008 VA medical record, being an optometry resident clinic note, noted a history for both eyes was positive for trauma, and that a fragment in the left eye from war had resulted in decreased vision of the left eye.  However, it is unclear whether that note is based on a subjective history or whether it is an actual finding.  

Therefore, VA sought medical examination to determine whether any decrease in vision was related to the inservice eye injury.  The Board finds that January 2008 medical record is outweighed by the more detailed VA examinations and VA addendums, which clearly set forth findings and rationales.  The January 2015 VA Addendum Opinion by a VA ophthalmologist opined that there was absolutely 0 percent probability of any nexus to current disabilities resulting from the inservice injury, wound, event, or exposure to any and all noxious agents, environmental materials exposure during service in the 1940s.  The examiner opined that the condition claimed was less incurred or caused by the claimed in service injury, event, or illness.

An April 2014 VA Examination with Addendum Opinion noted that the earlier June 2012 VA examination documented the spring from the booby trap had lacerated the left eye ball in May 1945, and at that time there was no optometrist or ophthalmologist examination in the charts of the service medical records.  The April 2014 examiner remarked that no findings on the date of examination suggested the visual acuity reduction seen currently was a product of laceration to the left eye.  A laceration should be seen on the anterior portion of the eye and there was no sign of scarring.  The vision in the left eye since the laceration in 1945 had been documented to be 20/20.  Furthermore, visual acuities seen on examination were not consistent with the level of macular degeneration seen, as was noted in an eye examination in 2011 of the left eye.  The April 2014 VA examiner added that there were no additional explanations as to why the Veteran's visual acuity was reduced in the left eye, but it was not due to laceration in 1945.  In the Addendum opinion, the VA examiner opined that eye disabilities were very common for the Veteran's age and were not products of a laceration to the cornea during service in 1944, which included no mention of current corneal scarring.

The Board finds that the objective evidence provided by the VA examiners and physicians to be more persuasive than the Veteran's contentions that service connection is warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left eye disability, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a left eye disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


